 Exhibit 10.29
 
REACHLOCAL, INC.
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
 
ReachLocal, Inc., a Delaware corporation, (the “Company”), pursuant to its
Amended and Restated 2008 Stock Incentive Plan, as amended from time to time
(the “Plan”), hereby grants to the individual listed below (“Holder”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Common Stock set forth
below.  This Restricted Stock award (the “Award”) is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) (including without limitation the
Restrictions on the shares of Common Stock set forth in the Agreement) and the
Plan, each of which is incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Stock Award Grant Notice (the “Grant Notice”) and
the Agreement.
 
Holder:
_________________________________________
Grant Date:
_________________________________________
Vesting Commencement Date:
_________________________________________
Total Number of Shares of Restricted Stock:
______________________ Shares
Vesting Schedule:
______________________________________________________________
______________________________________________________________
______________________________________________________________
______________________________________________________________
Termination:
If Holder ceases to be an Employee, Consultant or Director prior to the
applicable vesting date, all shares of Common Stock underlying this Award that
have not become vested on or prior to the date of such termination of services
will thereupon be automatically forfeited by Holder without payment of any
consideration therefor.



By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice.  Holder has reviewed the Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Agreement and the Plan.  Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Agreement.  If Holder is married, his or her spouse has signed the Consent of
Spouse attached to this Grant Notice as Exhibit B.
 
REACHLOCAL, INC.:Holder:
 
 
HOLDER:
 
By:
   
By:
 
Print Name:
   
Print Name:
 
Title:
   
 
 
Address:
   
Address:
           

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
 
REACHLOCAL, INC. RESTRICTED STOCK AWARD AGREEMENT
 
ARTICLE I.
 
GENERAL
 
1.1           Defined Terms.  Wherever the following terms are used in this
Restricted Stock Award Agreement (the “Agreement”), they shall have the meanings
specified below, unless the context clearly indicates otherwise.  Capitalized
terms not specifically defined herein shall have the meanings specified in the
ReachLocal, Inc. Amended and Restated 2008 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Restricted Stock Award Grant Notice (the
“Grant Notice”) to which this Agreement is attached.
 
(a)           “Cause” shall be deemed to exist if Holder is terminated by the
Company or a Subsidiary for any of the following reasons: (i) Holder’s willful
failure to substantially perform Holder’s duties and responsibilities to the
Company or its Subsidiaries, (ii) Holder’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused
material injury to the Company or its Subsidiaries, (iii) unauthorized use or
disclosure by Holder of any proprietary information or trade secrets of the
Company, a Subsidiary or any other party to which Holder owes an obligation of
nondisclosure as a result of Holder’s relationship with the Company or its
Subsidiaries, (iv) Holder’s willful material breach of any of Holder’s
obligations under any written agreement or covenant with the Company or a
Subsidiary, or (v) conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof, to the material
detriment of the Company or any of its Subsidiaries.
 
(b)           [“Good Reason” shall mean Holder’s resignation from employment
with the Company within ninety (90) days after the occurrence of one of the
following events without Holder’s express written consent, provided, however,
that Holder must provide written notice to the Company within sixty (60) days
after the initial occurrence of the event allegedly constituting Good Reason,
and the Company shall have thirty (30) days after such notice is given to
cure:  (i) a material diminution in Holder’s title, authority or responsibility
with the Company and its Subsidiaries; provided, that neither a mere change in
title alone nor reassignment following a Change in Control to a position that is
substantially similar to the position held prior to the Change in Control shall
constitute a material diminution in authority or responsibility; (ii) a material
reduction in Holder’s then-current annual base salary; provided, however, that
in no event shall a reduction of less than fifteen percent (15%) be deemed
material; provided, further, that an across-the-board reduction in salary level
of all other employees in positions similar to that of Holder by the same
percentage amount as part of a general salary level reduction shall not
constitute “Good Reason,” (iii) a material breach by the Company of any
employment agreement with Holder or (iv) a material relocation of Holder’s
principal place of business, it being understood that travel to Los Angeles,
California and other ReachLocal offices may be required for extended periods of
time, and such travel shall in no event constitute a relocation of Holder’s
principal place of business, and provided that in no event will a relocation to
a location within a forty (40)-mile radius of Holder’s current business location
be deemed material.]
 
(c)           “Termination of Consultancy” shall mean the time when the
engagement of Holder as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without Cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding:  (a)
terminations where there is a simultaneous employment or continuing employment
of Holder by the Company or any Subsidiary, and (b) terminations where there is
a simultaneous re-establishment of a consulting relationship or continuing
consulting relationship between Holder and the Company or any Subsidiary.  The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a particular leave of absence
constitutes a Termination of Consultancy.  Notwithstanding any other provision
of the Plan, the Company or any Subsidiary has an absolute and unrestricted
right to terminate a Consultant’s service at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in
writing.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(d)           “Termination of Directorship” shall mean the time when Holder, if
he or she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement.  The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Non-Employee Directors.
 
(e)           “Termination of Employment” shall mean the time when the
employee-employer relationship between Holder and the Company or any Subsidiary
is terminated for any reason, with or without cause, including, but not by way
of limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding:  (a) terminations where there is a simultaneous
reemployment or continuing employment of Holder by the Company or any
Subsidiary, and (b) terminations where there is a simultaneous establishment of
a consulting relationship or continuing consulting relationship between Holder
and the Company or any Subsidiary.  The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a particular leave of absence constitutes a Termination of
Employment.
 
1.2           “Termination of Service” shall mean Holder’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
 
1.3           Incorporation of Terms of Plan.  The Award is subject to the terms
and conditions of the Plan, which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.
 
ARTICLE II.
 
AWARD OF RESTRICTED STOCK
 
2.1           Award of Restricted Stock.
 
(a)           Award.  Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, ReachLocal, Inc., a Delaware corporation
(the “Company”), has granted to Holder an award of Restricted Stock (the
“Award”) under the Plan in consideration of Holder’s past and/or continued
employment with or service to the Company or a Subsidiary, and for other good
and valuable consideration.  The number of shares of Common Stock subject to the
Award is set forth in the Grant Notice.  Holder is an Employee, Director or
Consultant of the Company or any Subsidiary.
 
(b)           Book Entry Form; Certificates.  At the sole discretion of the
Administrator, the shares of Common Stock will be issued in either (i)
uncertificated form, with the shares of Common Stock recorded in the name of
Holder in the books and records of the Company’s transfer agent with appropriate
notations regarding the restrictions on transfer imposed pursuant to this
Agreement, and upon vesting and the satisfaction of all conditions set forth in
Sections 2.2(d) and (e) hereof, the Company shall remove such notations on any
such vested shares of Common Stock in accordance with Section 2.2(e) hereof; or
(ii) certificated form pursuant to the terms of Sections 2.1(c), (d) and (e)
hereof.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(c)           Legend.  Certificates representing shares of Common Stock issued
pursuant to this Agreement shall, until all Restrictions (as defined below)
imposed pursuant to this Agreement lapse or shall have been removed and the
shares of Common Stock shall thereby have become vested or the shares of Common
Stock represented thereby have been forfeited hereunder, bear the following
legend (or such other legend as shall be determined by the Administrator):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN REACHLOCAL, INC. AND THE REGISTERED OWNER
OF SUCH SHARES OF COMMON STOCK, AND SUCH SHARES OF COMMON STOCK MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”
 
(d)           Escrow.  The Secretary of the Company, or such other escrow holder
as the Administrator may appoint, may retain physical custody of any
certificates representing the shares of Common Stock until all of the
Restrictions lapse or shall have been removed; in such event, Holder shall not
retain physical custody of any certificates representing unvested shares of
Common Stock issued to him or her.  Holder, by acceptance of the Award, shall be
deemed to appoint, and does so appoint, the Company and each of its authorized
representatives as Holder’s attorney(s)-in-fact to effect any transfer of
unvested forfeited shares of Common Stock (or shares of Common Stock otherwise
reacquired by the Company hereunder) to the Company as may be required pursuant
to the Plan or this Agreement and to execute such documents as the Company or
such representatives deem necessary or advisable in connection with any such
transfer.
 
(e)           Removal of Notations; Delivery of Certificates Upon Vesting.  As
soon as administratively practicable after the vesting of any shares of Common
Stock subject to the Award pursuant to Section 2.2(b) hereof, the Company shall,
as applicable, either remove the notations on any shares of Common Stock subject
to the Award issued in book entry form which have vested or deliver to Holder a
certificate or certificates evidencing the number of shares of Common Stock
subject to the Award which have vested (or, in either case, such lesser number
of shares of Common Stock as may be permitted pursuant to Section 11.2 of the
Plan).  Holder (or the beneficiary or personal representative of Holder in the
event of Holder’s death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances required by the
Company.  The shares of Common Stock so delivered shall no longer be subject to
the Restrictions hereunder.
 
2.2           Restrictions.
 
(a)           Forfeiture.
 
(i)           Any portion of the Award (and the shares of Common Stock subject
thereto) which is not vested as of the date of Holder’s Termination of Service
(after taking into consideration any accelerated vesting and lapsing of
Restrictions which may occur in connection with such Termination of Service (if
any)) shall thereupon be forfeited immediately and without any further action by
the Company, and Holder’s rights in any such shares of Common Stock and such
portion of the Award shall thereupon lapse and expire.  For purposes of this
Agreement, in the event that Holder is both an Employee and a Director, Holder
shall not be deemed to have incurred a Termination of Service unless and until
his or her status as both an Employee and Director has terminated.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(ii)           For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.2 hereof and the
exposure to forfeiture set forth in this Section 2.2(a) and the Grant Notice, if
any.
 
(b)           Vesting and Lapse of Restrictions.  Subject to Sections 2.2(a) and
2.2(c) hereof, the Award shall vest and Restrictions shall lapse in accordance
with the vesting schedule set forth in the Grant Notice (rounding down to the
nearest whole Share, except in the case of the final vesting event).
 
(c)           Acceleration of Vesting.  Notwithstanding Section 2.2(b) hereof,
the vesting of the Award and lapsing of Restrictions may be accelerated pursuant
to Section 13.2 of the Plan, as provided therein.  [In addition, subject to
Section 2.2(a) hereof, in the event that a Change in Control occurs and, within
the [__] month period immediately following such Change in Control, Holder
incurs a Termination of Service by the Company without Cause or by Holder for
Good Reason, the Award shall thereupon vest with respect to that number of
shares of Common Stock that would have vested during the [__] month period
immediately following the date of Holder’s Termination of Service had Holder
remained employed by the Company or a Subsidiary until the last day of such [__]
month period.] / [In addition, subject to Section 2.2(a) hereof, the Award may
be subject to accelerated vesting under certain circumstances to the extent set
forth in the ReachLocal, Inc. Amended and Restated Change in Control and
Severance Policy for Senior Management and/or Holder’s employment letter, dated
as of [________], between the Company and Holder, in each case, subject to the
terms and conditions thereof and as may be amended from time to time.]
 
(d)           Tax Withholding.  The Company or any Subsidiary shall be entitled
to require a cash payment (or to elect, or permit Holder to elect, such other
form of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of Holder and/or to deduct from other compensation payable to Holder any
sums required by federal, state or local tax law to be withheld with respect to
any taxable event arising in connection with this Award or the vesting thereof
or lapse of the Restrictions hereunder.  In satisfaction of the foregoing
requirement, unless otherwise determined by the Company, the Company or any
Subsidiary shall withhold shares of Common Stock otherwise issuable under the
Award having a fair market value equal to the sums required to be withheld by
federal, state and/or local tax law.  The number of shares of Common Stock which
shall be so withheld in order to satisfy such federal, state and/or local
withholding tax liabilities shall be limited to the number of shares which have
a fair market value on the date of withholding equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state and/or local tax purposes that are applicable to such supplemental taxable
income.  Notwithstanding any other provision of this Agreement (including
without limitation Section 2.1(b) hereof), the Company shall not be obligated to
deliver any new certificate representing shares of Common Stock to Holder or
Holder’s legal representative or to enter any such shares of Common Stock in
book entry form unless and until Holder or Holder’s legal representative shall
have paid or otherwise satisfied in full the amount of all federal, state and
local taxes applicable to the taxable income of Holder resulting from the grant
or vesting of the Award or the issuance of shares of Common Stock hereunder.
 
(e)           Conditions to Delivery of Common Stock.  The shares of Common
Stock deliverable under this Award may be either previously authorized but
unissued shares of Common Stock, treasury shares of Common Stock or shares of
Common Stock purchased on the open market.  Such shares of Common Stock shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing shares of Common
Stock under this Award prior to fulfillment of the conditions set forth in
Section 11.4 of the Plan.
 
 
A-4

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the issuance of such shares of Common Stock shall
not be delayed to the extent that such delay would result in a violation of
Section 409A of the Code.  In the event that the Company delays the issuance of
such shares of Common Stock because it reasonably determines that the issuance
of such shares of Common Stock will violate federal securities laws or other
applicable law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such shares of Common Stock will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii).
 
2.3           Consideration to the Company.  In consideration of the grant of
the Award by the Company, Holder agrees to render faithful and efficient
services to the Company and its Subsidiaries.
 
ARTICLE III.
 
OTHER PROVISIONS
 
3.1             Section 83(b) Election.  If Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which Holder would otherwise be taxable under Section 83(a) of the Code,
Holder hereby agrees to deliver a copy of such election to the Company promptly
after filing such election with the Internal Revenue Service.
 
3.2           Restricted Stock Not Transferable.  Until the Restrictions
hereunder lapse or expire pursuant to this Agreement and the shares of Common
Stock vest, the Restricted Stock (including any shares of Common Stock received
by holders thereof with respect to Restricted Stock as a result of stock
dividends, stock splits or any other form of recapitalization) shall be subject
to the restrictions on transferability set forth in Section 11.3 of the Plan;
provided, however, that this Section 3.2 notwithstanding, with the consent of
the Administrator, the shares of Common Stock may be transferred to one or more
Permitted Transferees, subject to and in accordance with Section 11.3 of the
Plan.
 
3.3           Rights as Stockholder; Dividend Rights.  Except as otherwise
provided herein, upon the Grant Date, Holder shall have all the rights of a
stockholder with respect to the shares of Common Stock, subject to the
Restrictions herein, including the right to vote the shares of Common Stock and
the right to receive any cash or stock dividends paid to or made with respect to
the shares of Common Stock.  Any dividends or distributions made with respect to
the Award, or any portion of the Award, as to which the Restrictions have not
yet lapsed shall be subject to the same Restrictions as the Award, and shall be
held by the Company, without interest thereon, and not distributed to Holder,
until such time, and to the extent that, the Award, or such portion of the
Award, vests and the Restrictions thereon lapse in accordance with the vesting
provisions applicable to the Award or such portion thereof.
 
3.4           Not a Contract of Service.  Nothing in this Agreement or in the
Plan shall confer upon Holder any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and any Subsidiary, which
rights are hereby expressly reserved, to discharge or terminate the services of
Holder at any time for any reason whatsoever, with or without cause, except to
the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Holder.
 
 
A-5

--------------------------------------------------------------------------------

 
 
3.5           Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
3.6           Conformity to Securities Laws.  Holder acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
 
3.7           Amendments, Suspension and Termination.  To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board, provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of Holder.
 
3.8           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Holder shall be
addressed to Holder at the most recent address for Holder on the Company’s books
and records.  By a notice given pursuant to this Section 3.8, either party may
hereafter designate a different address for notices to be given to that
party.  Any notice shall be deemed duly given when sent via email or when sent
by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.
 
3.9           Successors and Assigns.  The Company or any Subsidiary may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and any Subsidiary.  Subject to the restrictions on transfer herein set
forth, this Agreement shall be binding upon Holder and his or her heirs,
executors, administrators, successors and assigns.
 
3.10         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Holder is subject to Section
16 of the Exchange Act, the Plan, the Award and this Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
 
3.11         Entire Agreement.  The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and any Subsidiary and
Holder with respect to the subject matter hereof.
 
3.12         Limitation on Holder’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  The Plan, in and of itself, has
no assets.  Holder shall have only the rights of a general unsecured creditor of
the Company and any Subsidiary with respect to amounts credited and benefits
payable, if any, with respect to the shares of Common Stock issuable hereunder.
 
 
A-6

--------------------------------------------------------------------------------

 


EXHIBIT B
 
TO RESTRICTED STOCK AWARD GRANT NOTICE
 
CONSENT OF SPOUSE
 
I, ____________________, spouse of _______________, have read and approve the
foregoing Restricted Stock Award Agreement (the “Agreement”).  In consideration
of issuing to my spouse the shares of the common stock of ReachLocal, Inc. set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of ReachLocal, Inc. issued pursuant
thereto under the community property laws or similar laws relating to marital
prop­erty in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.
 
 
 
Dated: _______________, _____
   

 
Signature of Spouse





B-1